DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 29 June 2020.  In view of this communication, claims 1-76 are now pending in the application.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-7, drawn to a rotating electric machine, classified in H02K 1/2773.
II. Claim(s) 8-17, drawn to a rotating electric machine, classified in H02K 1/2753.
III. Claim(s) 18-31, drawn to a rotating electric machine, classified in H02K 1/2753.
IV. Claim(s) 32-35 and 37-40, drawn to a rotating electric machine, classified in H02K 1/2773.
V. Claim(s) 36 and 71-74, drawn to a rotating electric machine, classified in H02K 1/2773.
VI. Claim(s) 41-44 and 46-47, drawn to a rotating electric machine, classified in H02K 1/274.
VII. Claim(s) 45 and 75-76, drawn to a rotating electric machine, classified in H02K 1/274.
VIII. Claim(s) 48-58, drawn to a rotating electric machine, classified in H02K 1/2773.
IX. Claim(s) 59-70, drawn to a rotating electric machine, classified in H02K 1/2773.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention I requires core protrusions located closer to the q-axis and abutting circumferential surfaces of the magnets, while the product of Invention II does not.  And, the product of Invention II requires the magnets to have a convex cross section, while the product of Invention I does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention I requires core protrusions located closer to the q-axis and abutting circumferential surfaces of the magnets, while the product of Invention III does not.  And, the product of Invention III requires a magnet insulating section arranged between the permanent magnet adjacent to one another in the circumferential or axial direction, while the product of Invention I does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention I requires core protrusions located closer to the q-axis and abutting circumferential surfaces of the magnets, while the product of Invention IV does not.  And, the product of Invention IV requires circumferentially aligned magnets that abut on one circumferential end and are spaced from one another on the other circumferential end, while the product of Invention I does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention I requires core protrusions located closer to the q-axis and abutting circumferential surfaces of the magnets, while the product of Invention V does not.  And, the product of Invention V requires passages axially penetrating the magnet section, while the product of Invention I does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention I requires core protrusions located closer to the q-axis and abutting circumferential surfaces of the magnets, while the product of Invention VI does not.  And, the product of Invention VI requires the magnets to be formed so that a radial air gap gradually increases from the d-axis to the q-axis, while the product of Invention I does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention I requires core protrusions located closer to the q-axis and abutting circumferential surfaces of the magnets, while the product of Invention VII does not.  And, the product of Invention VII requires first magnets with rectangular cross-sectional shapes having core protrusions protruding radially between each magnet, while the product of Invention I does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention I requires core protrusions located closer to the q-axis and abutting circumferential surfaces of the magnets, while the product of Invention VIII does not.  And, the product of Invention VIII requires that the magnets have an intrinsic coercive force higher than 400 kA/m, a residual flux density ≥1.0 T, and that the magnets are concave, while the product of Invention I does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IX are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention I requires core protrusions located closer to the q-axis and abutting circumferential surfaces of the magnets, while the product of Invention IX does not.  And, the product of Invention IX requires that the magnets have oblique surfaces engaged with protrusions of the magnet holding portion, while the product of Invention I does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention II requires the magnets to have a convex cross section, while the product of Invention III does not.  And, the product of Invention III requires a magnet insulating section arranged between the permanent magnet adjacent to one another in the circumferential or axial direction, while the product of Invention II does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention II requires the magnets to have a convex cross section, while the product of Invention IV does not.  And, the product of Invention IV requires circumferentially aligned magnets that abut on one circumferential end and are spaced from one another on the other circumferential end, while the product of Invention II does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention II requires the magnets to have a convex cross section, while the product of Invention V does not.  And, the product of Invention V requires passages axially penetrating the magnet section, while the product of Invention II does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention II requires the magnets to have a convex cross section, while the product of Invention VI does not.  And, the product of Invention VI requires the magnets to be formed so that a radial air gap gradually increases from the d-axis to the q-axis, while the product of Invention II does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention II requires the magnets to have a convex cross section, while the product of Invention VII does not.  And, the product of Invention VII requires first magnets with rectangular cross-sectional shapes having core protrusions protruding radially between each magnet, while the product of Invention II does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention II requires the magnets to have a convex cross section, while the product of Invention VIII does not.  And, the product of Invention VIII requires that the magnets have an intrinsic coercive force higher than 400 kA/m, a residual flux density ≥1.0 T, and that the magnets are concave, while the product of Invention II does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IX are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention II requires the magnets to have a convex cross section, while the product of Invention IX does not.  And, the product of Invention IX requires the magnets have oblique surfaces engaged with protrusions of the magnet holding portion, while the product of Invention II does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention III requires a magnet insulating section arranged between the permanent magnet adjacent to one another in the circumferential or axial direction, while the product of Invention IV does not.  And, the product of Invention IV requires circumferentially aligned magnets that abut on one circumferential end and are spaced from one another on the other circumferential end, while the product of Invention III does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention III requires a magnet insulating section arranged between the permanent magnet adjacent to one another in the circumferential or axial direction, while the product of Invention V does not.  And, the product of Invention V requires passages axially penetrating the magnet section, while the product of Invention III does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention III requires a magnet insulating section arranged between the permanent magnet adjacent to one another in the circumferential or axial direction, while the product of Invention VI does not.  And, the product of Invention VI requires the magnets to be formed so that a radial air gap gradually increases from the d-axis to the q-axis, while the product of Invention III does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention III requires a magnet insulating section arranged between the permanent magnet adjacent to one another in the circumferential or axial direction, while the product of Invention VII does not.  And, the product of Invention VII requires first magnets with rectangular cross-sectional shapes having core protrusions protruding radially between each magnet, while the product of Invention III does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention III requires a magnet insulating section arranged between the permanent magnet adjacent to one another in the circumferential or axial direction, while the product of Invention VIII does not.  And, the product of Invention VIII requires that the magnets have an intrinsic coercive force higher than 400 kA/m, a residual flux density ≥1.0 T, and that the magnets are concave, while the product of Invention III does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IX are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention III requires a magnet insulating section arranged between the permanent magnet adjacent to one another in the circumferential or axial direction, while the product of Invention IX does not.  And, the product of Invention IX requires the magnets have oblique surfaces engaged with protrusions of the magnet holding portion, while the product of Invention III does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention IV requires circumferentially aligned magnets that abut on one circumferential end and are spaced from one another on the other circumferential end, while the product of Invention V does not.  And, the product of Invention V requires passages axially penetrating the magnet section, while the product of Invention IV does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention IV requires circumferentially aligned magnets that abut on one circumferential end and are spaced from one another on the other circumferential end, while the product of Invention VI does not.  And, the product of Invention VI requires the magnets to be formed so that a radial air gap gradually increases from the d-axis to the q-axis, while the product of Invention IV does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention IV requires circumferentially aligned magnets that abut on one circumferential end and are spaced from one another on the other circumferential end, while the product of Invention VII does not.  And, the product of Invention VII requires first magnets with rectangular cross-sectional shapes having core protrusions protruding radially between each magnet, while the product of Invention IV does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention IV requires circumferentially aligned magnets that abut on one circumferential end and are spaced from one another on the other circumferential end, while the product of Invention VIII does not.  And, the product of Invention VIII requires that the magnets have an intrinsic coercive force higher than 400 kA/m, a residual flux density ≥1.0 T, and that the magnets are concave, while the product of Invention IV does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and IX are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention IV requires circumferentially aligned magnets that abut on one circumferential end and are spaced from one another on the other circumferential end, while the product of Invention IX does not.  And, the product of Invention IX requires the magnets have oblique surfaces engaged with protrusions of the magnet holding portion, while the product of Invention IV does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention V requires passages axially penetrating the magnet section, while the product of Invention VI does not.  And, the product of Invention VI requires the magnets to be formed so that a radial air gap gradually increases from the d-axis to the q-axis, while the product of Invention V does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention V requires passages axially penetrating the magnet section, while the product of Invention VII does not.  And, the product of Invention VII requires first magnets with rectangular cross-sectional shapes having core protrusions protruding radially between each magnet, while the product of Invention V does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention V requires passages axially penetrating the magnet section, while the product of Invention VIII does not.  And, the product of Invention VIII requires that the magnets have an intrinsic coercive force higher than 400 kA/m, a residual flux density ≥1.0 T, and that the magnets are concave, while the product of Invention V does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and IX are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention V requires passages axially penetrating the magnet section, while the product of Invention IX does not.  And, the product of Invention IX requires the magnets have oblique surfaces engaged with protrusions of the magnet holding portion, while the product of Invention V does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI and VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention VI requires the magnets to be formed so that a radial air gap gradually increases from the d-axis to the q-axis, while the product of Invention VII does not.  And, the product of Invention VII requires first magnets with rectangular cross-sectional shapes having core protrusions protruding radially between each magnet, while the product of Invention VI does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention VI requires the magnets to be formed so that a radial air gap gradually increases from the d-axis to the q-axis, while the product of Invention VIII does not.  And, the product of Invention VIII requires that the magnets have an intrinsic coercive force higher than 400 kA/m, a residual flux density ≥1.0 T, and that the magnets are concave, while the product of Invention VI does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI and IX are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention VI requires the magnets to be formed so that a radial air gap gradually increases from the d-axis to the q-axis, while the product of Invention IX does not.  And, the product of Invention IX requires the magnets have oblique surfaces engaged with protrusions of the magnet holding portion, while the product of Invention VI does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VII and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention VII requires first magnets with rectangular cross-sectional shapes having core protrusions protruding radially between each magnet, while the product of Invention VIII does not.  And, the product of Invention VIII requires that the magnets have an intrinsic coercive force higher than 400 kA/m, a residual flux density ≥1.0 T, and that the magnets are concave, while the product of Invention VII does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VII and IX are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention VII requires first magnets with rectangular cross-sectional shapes having core protrusions protruding radially between each magnet, while the product of Invention IX does not.  And, the product of Invention IX requires the magnets have oblique surfaces engaged with protrusions of the magnet holding portion, while the product of Invention VII does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VIII and IX are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  For example, the product of Invention VIII requires that the magnets have an intrinsic coercive force higher than 400 kA/m, a residual flux density ≥1.0 T, and that the magnets are concave, while the product of Invention IX does not.  And, the product of Invention IX requires the magnets have oblique surfaces engaged with protrusions of the magnet holding portion, while the product of Invention VIII does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification, and/or the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834